Citation Nr: 0600390	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  00-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for loss of teeth.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an January 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Washington, D.C. Regional 
Office (RO) which denied service connection for a number of 
conditions, including loss of teeth.  Only entitlement to 
service connection for loss of teeth is currently in 
appellate status.  

The veteran appeared and gave testimony before a Veterans Law 
Judge in June 2001.  That Veterans Law Judge has retired from 
the Board.  Therefore, the veteran was afforded a hearing 
before the undersigned Veterans Law Judge in July 2003.  A 
transcript of both hearings is of record.  

In April 2004 the Board remanded the issue of service 
connection for loss of teeth for further development.  That 
development has been completed.  

At the June 2001 hearing the veteran raised the issues of 
entitlement to service connection for tinnitus and bilateral 
pes planus.  These matters are referred to the RO for initial 
adjudication.  Additionally, in August 2005 the veteran filed 
a new claim for an increased rating for service connected 
hearing loss and service connection for a neuroma on the 
right ear.  Those matters are referred to the RO for initial 
adjudication.    

In December 2005, the Board granted a motion to advance this 
case on the docket.  


FINDING OF FACT

On December 8, 2005, prior to the promulgation of a decision 
in the appeal, the veteran submitted to the Board a letter 
requesting withdrawal of the claim of service connection for 
loss of teeth.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

In the October 2005 letter, received at the Board in December 
2005, the veteran withdrew his claim for service connection 
for loss of teeth.  As the veteran has withdrawn his current 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal of the appellant's claim of entitlement to service 
connection for loss of teeth is dismissed.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


